Exhibit 10.1

 

[ex10-1img_001.jpg]

 

November 6, 2018

 

Old Ironsides Energy

10 St. James Avenue, 19th Floor

Boston, Massachussetts 02116

Attention: Scott Carson

 

Re:Membership Interest Purchase Agreement dated as of May 4, 2018 by and among
Old Ironsides Fund II-A Portfolio Holding Company, LLC, a Delaware limited
liability company, and Old Ironsides Fund II-B Portfolio Holding Company, LLC, a
Delaware limited liability company (together, the “Sellers”); and Carbon Natural
Gas Company (n/k/a Carbon Energy Corporation), a Delaware corporation (the
“Purchaser”), as amended by (i) that certain letter agreement dated July 20,
2018 and (ii) that certain letter agreement dated October 15, 2018, by and among
the Sellers and the Purchaser (collectively, “Purchase Agreement”)

 

Gentlemen:

 

In accordance with Section 9.3 of the Purchase Agreement, when executed by you
below, this letter shall confirm the agreement between Sellers and Purchaser and
amend the Purchase Agreement in the following respects:

 

(1) In Section 9.1(a)(iv), the first phrase, which currently reads

 

“by the Purchaser upon written notice to Sellers given at any time on or after
November 6, 2018 (the “Purchaser’s Outside Date”);”

 

is hereby amended to read as follows:

 

“by the Purchaser upon written notice to Sellers given at any time on or after
November 30, 2018 (the “Purchaser’s Outside Date”);”

 

(2) In Section 9.1(a)(v), the first phrase, which currently reads

 

“by Sellers upon written notice to Purchaser given at any time on or after
November 6, 2018 (the “Sellers’ Outside Date”);”

 

is hereby amended to read as follows:

 

“by Sellers upon written notice to Purchaser given at any time on or after
November 30, 2018 (the “Sellers’ Outside Date”);”

 

 

Otherwise the Purchase Agreement shall remain in full force and effect, in
accordance with its existing terms and provisions.

 

This agreement amending the Purchase Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be effective as to each party
that executes the same whether or not all parties execute the same counterpart.
If counterparts of this agreement are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one agreement, but each counterpart
shall be considered an original. This agreement may be executed and delivered by
exchange by email of PDF copies showing the signatures of the parties, and those
PDF copies showing the signatures of the parties will constitute originally
signed copies of the same agreement requiring no further execution.

 

[Signatures Page Follows]

 



1700 Broadway, Suite 1170, Denver, Colorado 80290 Telephone 720 407 7030
Facsimile 720 407 7031 2480 Fortune Drive, Suite 300, Lexington, Kentucky 40509
Telephone 859 299 0771 Facsimile 859 299 0772 270 Quail Court, Suite B, Santa
Paula, California 93060 Telephone 805 933 1901 Facsimile 805 933 9901



 

 

 

 

AGREED AND ACCEPTED as of the date first written above.

 

  SELLERS:       OLD IRONSIDES FUND II-A PORTFOLIO HOLDING COMPANY, LLC      
By: /s/ Dan Rioux     Dan Rioux     Managing Partner       OLD IRONSIDES FUND
II-B PORTFOLIO HOLDING COMPANY, LLC       By: /s/ Dan Rioux     Dan Rioux    
Managing Partner       PURCHASER:       CARBON ENERGY CORPORATION   (f/k/a
Carbon Natural Gas Company       By: /s/ Patrick R. McDonald     Patrick R.
McDonald,     Chief Executive Officer    

 



 

 